DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Restarting Reply Period
Applicant has brought to the attention of the Examiner that claim 7 was canceled in the amendment filed on 03 September 2020, but in the Office Action dated 11 December 2020, claim 7 was rejected. Therefore this Office Action is sent to remedy the status of claim 7. Pursuant to M.P.E.P. § 710.06, the Office will set a new period for reply to substantially equal the time remaining in the reply period.  Since the error is called to the attention of the Office within one month of the mailing date of the Office Action, the shortened statutory period for reply will be set to three months from the mailing date of this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (U.S. Pub. 2008/0099837), in view of Suzuki et al. (U.S. Pub. 2011/0291110) in view of Noborio et al. (U.S. Pub. 2012/0319136).
Claim 1:  Akiyama et al. discloses a semiconductor device comprising:
a substrate (11; Fig. 6, paragraph 23) having a first conductivity type or a second conductivity type;
a drift layer (12; Fig. 6, paragraph 24) disposed over the substrate (11), and having the first conductivity type (n-type) with an impurity concentration lower than the substrate (11);
a base region (14; Fig. 6, paragraph 24) disposed over the drift layer (12), having the second conductivity type (p-type);
a plurality of source regions (17; Fig. 6, paragraph 29) disposed over an upper layer portion of the base region (14), and having the first conductivity type (n-type) with an impurity concentration higher than the drift layer (12);
a contact region (18; Fig. 6, paragraph 29) disposed over the upper layer portion of the base region (14) between opposing source regions (17), and having the second conductivity type (p-type) with an impurity concentration higher than the base region (14);
a plurality of trenches (T1; Fig. 6, paragraph 28) disposed from a surface of each source region (17) to a depth deeper than the base region (14), and arranged in parallel to each other along one direction (z direction) as a longitudinal direction;

a gate electrode (16; Fig. 6, paragraph 29) arranged on the gate insulating film (15) in each trench (T1);
a source electrode (19; Fig. 6, paragraph 29) electrically connected to the source regions (17) and the contact region (18);
a drain electrode (10; Fig. 6, paragraph 23) arranged over a rear surface of the substrate (11); and 
a plurality of electric field relaxation layers (13A and 13B; Fig. 6, paragraphs 45 and 46) disposed in the drift layer (12) located below the base region (14), spaced apart from a side of each trench (T1), arranged between adjacent trenches (T1) along a direction (z direction) as a longitudinal direction parallel to the longitudinal direction of the trenches (T1), and having the second conductivity type (p-type), wherein:
each of the plurality of electric field relaxation layers (13A and 13B) includes: a first region (13A) that is arranged at a position deeper than the trenches (T1); and a second region (13B) that is arranged from a surface of the drift layer (12) to the first region (13A), has an impurity concentration lower than the first region (13A) and has a uniform impurity concentration,
the first region (13A) and the second region (13B) of each of the plurality of electric field relaxation layers (13A and 13B) extends in a direction parallel to the longitudinal direction (z direction) of the trench (T1) (Fig. 6).
Akiyama et al. appears not to explicitly disclose the semiconductor device is a silicon carbide semiconductor device, the substrate made of silicon carbide; the drift 
Suzuki et al., however, discloses a silicon carbide semiconductor device (paragraphs 10 and 38), a substrate (1; Fig. 1, paragraph 38) made of silicon carbide; a drift layer (2; Fig. 1, paragraph 38) made of silicon carbide; a base region (3; Fig. 1, paragraphs 10 and 39) made of silicon carbide; a plurality of source regions (4; Fig. 1, paragraphs 10, 39 and 62) made of silicon carbide; a contact region (5; Fig. 1, paragraphs 10, 39 and 62) made of silicon carbide; and a plurality of electric field relaxation layers (10; Fig. 1, paragraphs 38, 59 and 60) made of silicon carbide in order to have a high electric-field breakdown strength (paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Akiyama et al. with the disclosure of Suzuki et al. to have made the semiconductor device a silicon carbide semiconductor device, the substrate made of silicon carbide; the drift layer made of silicon carbide; the base region made of silicon carbide; the plurality of source regions made of silicon carbide; the contact region made of silicon carbide; and the plurality of electric field relaxation layers made of silicon carbide in order to have a high electric-field breakdown strength and to have a lower on-resistance.
Akiyama et al. in view of Suzuki et al. appear not to explicitly disclose a portion of the drift layer that is located above the first region and surrounds at least a bottom of a trench gate structure, in which the gate insulating film and the gate electrode are disposed in each of the trenches, is a high impurity concentration layer having the 
Noborio et al., however, discloses a portion (2a; Figs. 25B and 25E, paragraph 157) of the drift layer (2 and 2a; Figs. 25B and 25E, paragraph 157) that is located above the first region (10a; Figs. 25B and 25E, paragraph 159) and surrounds at least a bottom of a trench gate structure (6, 8 and 9; Fig. 25E, paragraph 96), in which the gate insulating film (8) and the gate electrode (9) are disposed in each of the trenches (6), is a high impurity concentration layer (2a; Figs. 25B and 25E, paragraph 157) having the impurity concentration (n-type; paragraph 157) of the first conductivity type impurity higher than a remaining portion of the drift layer (2), and the high concentration layer (2a) is deeper than the bottom of the trench (6) (Fig. 25E) in order to widen a current flowing range in an on state (paragraph 157).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Akiyama et al. in view of Suzuki et al. with the disclosure of Noborio et al. to have made a portion of the drift layer that is located above the first region and surrounds at least a bottom of a trench gate structure, in which the gate insulating film and the gate electrode are disposed in each of the trenches, is a high impurity concentration layer having the impurity concentration of the first conductivity type impurity higher than a remaining portion of the drift layer, and the high concentration layer is deeper than the bottom of the trench in order to widen a current flowing range in an on state.
Claim 2:  Akiyama et al. in view of Suzuki et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses wherein the drift layer (12) has a concave portion (region of 12 in which 13B is formed; Fig. 6) at a position corresponding to the second region (13B); and the second region (13B) having the second conductivity type (p-type), and embedded in the concave portion.  Since Suzuki et al. discloses the drift layer is made of silicon carbide (see rejection of claim 1 above), Akiyama et al. in view of Suzuki et al. would disclose the second region (13B) is an embedded region made of silicon carbide (embedded in the drift layer).
Claim 3:  Akiyama et al. in view of Suzuki et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 2, and Akiyama et al. further discloses wherein the first region (13A) is an ion implantation region (paragraph 46) of an impurity having the second conductivity type (p-type) under a bottom of the concave portion.
Claim 4:  Akiyama et al. in view of Suzuki et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses wherein each of the first region (13A) and the second region (13B) is an ion implantation region (paragraph 46) of an impurity having the second conductivity type (p-type) in the drift layer (12) (Fig. 6); and the ion implantation region of the second region (13B) is provided in a box profile of ion implantation (Fig. 6).
Claim 5:  Akiyama et al. in view of Suzuki et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses wherein:

a distance (distance between adjacent elements 13A) between adjacent first regions (13A) in the plurality of electric field relaxation layers (13A and 13B)  is defined as W2; 
a relationship of "W1 > W2" is satisfied (Fig. 6).
Claim 6:  Akiyama et al. in view of Suzuki et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses wherein:
a distance (distance between adjacent elements 13A) between adjacent first regions (13A) in the plurality of electric field relaxation layers (13A and 13B)  is defined as W2; 
a width (width of T1) of a trench gate structure, in which the gate insulating film (15) and the gate electrode (16) are disposed in each of the trenches (T1), is defined as W3; and 
a relationship of "W2 > W3" is satisfied (Fig. 6).

Allowable Subject Matter
Claims 8 and 10-13 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the forming of the electric field relaxation 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815